Case: 18-60659      Document: 00515372507         Page: 1    Date Filed: 04/06/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 18-60659                            April 6, 2020
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

v.

RAYMORRIS ASENCIO,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 3:17-CR-31-1


Before OWEN, Chief Judge, and SOUTHWICK and WILLETT, Circuit Judges.
PER CURIAM: *
       A jury convicted Raymorris Asencio of aiding and abetting the sex
trafficking of a minor by force, fraud, or coercion and aiding and abetting the
transportation of a minor in interstate commerce for the purpose of engaging
in prostitution and sexual activity.          He was sentenced to 360 months of
imprisonment and five years of supervised release.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60659     Document: 00515372507    Page: 2   Date Filed: 04/06/2020


                                 No. 18-60659

      Pointing to an unsolicited and fleeting statement by one of the
Government’s witnesses that Asencio was a convicted felon, Asencio argues
that he was deprived of his right to a fair trial. Because Asencio did not
complain about this statement in the district court, we review only for plain
error. See Puckett v. United States 556 U.S. 129, 135 (2009); United States
v. Sanders, 952 F.3d 263, 281-82 (5th Cir. 2020); United States v. Johnson, 943
F.3d 214, 224 & n.3 (5th Cir. 2019). Even if we assume that there was clear or
obvious error, Asencio cannot prevail because he has failed to show a
reasonable probability that the outcome of the proceeding would have been
different but for the error. See Molina-Martinez v. United States, 136 S. Ct.
1338, 1343 (2016); United States v. Mendoza-Velasquez, 847 F.3d 209, 212 (5th
Cir. 2017).
      Asencio also argues that the district court refused to consider the
18 U.S.C. § 3553(a) factors when it sentenced him. We review this argument
for plain error as well. United States v. Mondragon-Santiago, 564 F.3d 357,
361 (5th Cir. 2009).    Asencio cannot show any error as the district court
explicitly stated that it had considered the § 3553(a) factors in determining the
appropriate sentence here.
      AFFIRMED.




                                       2